                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 1 of 12



                                                                      Phillip A. Silvestri, Esq.
                                                                  1   Nevada Bar No. 11276
                                                                  2   Greenspoon Marder LLP
                                                                      3993 Howard Hughes Pkwy., Ste. 400
                                                                  3   Las Vegas, Nevada 89169
                                                                      Tel: (702) 978-4249
                                                                  4   Fax: (954) 333-4256
                                                                      phillip.silvestri@gmlaw.com
                                                                  5
                                                                  6   Paul D. Turner, Esq. (Florida Bar No. 121690)
                                                                      Pro Hac Vice Application to be Submitted
                                                                  7   Benjamin L. Reiss, Esq. (Florida Bar No. 121690)
                                                                      Pro Hac Vice Application to be Submitted
                                                                  8   Nima Tahmassebi, Esq. (Florida Bar No. 121690)
                                                                  9   Pro Hac Vice Application to be Submitted
                                                                      PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, PL
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10   200 South Andrews Avenue, Suite 600
                               Las Vegas, Nevada 89169




                                                                      Fort Lauderdale, Florida 33301
                                                                 11   T: 954-566-7117 / F: 954-566-7115
                                                                      pturner@pbyalaw.com
                                                                 12
                                                                      breiss@pbyalaw.com
                                                                 13   ntahmassebi@pbyalaw.com

                                                                 14   Attorneys for Plaintiff
                                                                 15                               UNITED STATES DISTRICT COURT
                                                                 16
                                                                                                     DISTRICT OF NEVADA
                                                                 17    SOLACE ENTERPRISES, LLLP, d/b/a ÆTHER       Case No.
                                                                       GARDENS, a Nevada limited liability limited
                                                                 18    partnership,                                COMPLAINT
                                                                 19                       Plaintiff,
                                                                 20
                                                                       vs.                                                  Jury Demand to be Filed
                                                                 21
                                                                      CASE MANDEL, an individual, TRINIDAD
                                                                 22   CONSULTING, LLC, a California limited
                                                                      liability company, and TRINIDAD
                                                                 23
                                                                      MANAGEMENT, LLC f/d/b/a CANNADIPS,
                                                                 24   LLC, a California limited liability company,

                                                                 25                      Defendants.
                                                                 26
                                                                                                                  Introduction
                                                                 27
                                                                             1.      This is the day of reckoning for Case Mandel. This third of a series of lawsuits
                                                                 28

                                                                                                                                                           Page 1 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 2 of 12




                                                                  1   against him1 relates to Mandel inflating projections for his cannabidiol (“CBD”) business by
                                                                  2   over 2,000% when compared to his actual sales in order to con Solace and its related affiliates
                                                                  3   out of well over $1.2 million through various transactions. Simply stated, Mandel made a series
                                                                  4   of blatantly false representations, including through the use of make-believe projections, to lure
                                                                  5   in Solace and its affiliates into deals Mandel never intended to fulfill. Now, with his companies
                                                                  6   and business insolvent, as they cannot pay back the money borrowed under the loans, Mandel for
                                                                  7   the first time invented a host of excuses blaming others for the failure of his con. Unfortunately
                                                                  8   for Mandel, he is out of time.
                                                                  9          2.      In May 2018, before all of these loans were executed, Solace entered into a
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10   Licensing Agreement (the “Agreement”) with Mandel, Trinidad, and Trinidad Management,
                               Las Vegas, Nevada 89169




                                                                 11   which at the time was known as Cannadips, LLC2 (“Management” or “Cannadips”) (Mandel,
                                                                 12   Trinidad, and Cannadips collectively, “Defendants”). A true and correct copy of the Agreement
                                                                 13   is attached hereto as Exhibit 1, and is incorporated by reference. Through the Agreement, Solace
                                                                 14   obtained an exclusive license to produce and sell Mandel’s product in the State of Nevada. Under
                                                                 15   the Agreement, Defendants obligations included but were not limited to national and regional
                                                                 16   sales, marketing, advertising, and public relations. Solace and its associated parties also loaned
                                                                 17   Defendants substantial money that was partially to be used to ensure Defendants’ performance
                                                                 18   under the Agreement. Defendants didn’t do so, and instead used the money to fund Mandel’s
                                                                 19   lifestyle. After nearly two years, Solace never received what it bargained for as a result of
                                                                 20   Defendants’ failure to carry out their contractually required marketing activities.
                                                                 21          3.      In this action, Solace seeks to hold Defendants accountable for their
                                                                 22
                                                                 23   1
                                                                        The 1st lawsuit was filed on February 18, 2020 in the Eighth Judicial District Court, Clark
                                                                      County, Nevada, and is styled Solace Holdings, LLLP v. Case Mandel, et al. Case No.: A-20-
                                                                 24
                                                                      810683-C, Department 16. A copy of this complaint is incorporated herein by reference and
                                                                 25   attached as Exhibit 2.
                                                                      The 2nd lawsuit was initiated on February 21, 2020 in the Superior Court of the State of
                                                                 26   California, County of Humboldt, and is styled Telloni Holdings Limited v. Case Mandel, et al.,
                                                                      Case: No. CV2000283. A copy of this complaint is incorporated herein by reference and attached
                                                                 27   as Exhibit 3.
                                                                      2
                                                                 28     Upon information and belief, Cannadips, LLC changed its name to Trinidad Management, LLC
                                                                      at or around April 2019.

                                                                                                                                                              Page 2 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 3 of 12




                                                                  1   misrepresentations and performance (or lack thereof) related to the Agreement, through causes of
                                                                  2   action for fraud in the inducement, negligent misrepresentation, breach of contract, unjust
                                                                  3   enrichment, and violation of the Nevada Deceptive Trade Practices Act. Plaintiff seeks damages,
                                                                  4   and alleges as follows:
                                                                  5                                                The Parties
                                                                  6          4.        Plaintiff Solace Enterprises is a Nevada limited liability limited partnership that
                                                                  7   maintains its principal place of business in Las Vegas, Nevada, and carries out its core executive
                                                                  8   and administrative functions in Clark County, Nevada.
                                                                  9          5.        Solace’s partners are Solace Holdings General Partner, LLC (“General”) and
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10   Solace Holdings, LLLP (“Holdings”).
                               Las Vegas, Nevada 89169




                                                                 11          6.        General and Holdings’ members are LSP Global Ltd. (“LSP”), a United Kingdom
                                                                 12   private limited company, and PMC Investments Limited (“PMC”), a Nevada limited liability
                                                                 13   company.
                                                                 14          7.        LSP maintains a principal place of business in London, England.
                                                                 15          8.        The sole member of PMC is Felipe Maclean.
                                                                 16          9.        Felipe Maclean is a citizen of Florida and resides in Florida.
                                                                 17          10.       Upon information and belief, Defendant Mandel is a resident of Humboldt
                                                                 18   County, California. Mandel is the principal of the other Defendants, and is named in his personal
                                                                 19   capacity as Mandel’s actions, as described herein, evidence that Mandel was acting for his own
                                                                 20   personal gain.
                                                                 21          11.       Upon information and belief, Defendant Trinidad is a California limited liability
                                                                 22   company that maintains or has maintained a principal place of business in Humboldt County,
                                                                 23   California.
                                                                 24          12.       Upon information and belief, Defendant Trinidad’s members reside in California.
                                                                 25          13.       Upon information and belief, Defendant Cannadips is a California limited liability
                                                                 26   company that maintains or has maintained a principal place of business in Humboldt County,
                                                                 27   California.
                                                                 28          14.       Upon information and belief, Defendant Cannadips’ members reside in

                                                                                                                                                                Page 3 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 4 of 12




                                                                  1   California.
                                                                  2                                        Jurisdiction and Venue
                                                                  3          15.     This Court has personal jurisdiction over Trinidad and Cannadips as they
                                                                  4   expressly consented to such jurisdiction in the Agreement. See Exhibit 1 at p. 19 ¶ 9.07. Further,
                                                                  5   this court has personal jurisdiction over Mandel as a substantial part of the events giving rise to
                                                                  6   the claim against him occurred in this jurisdiction.
                                                                  7          16.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332,
                                                                  8   as the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs, and
                                                                  9   there is complete diversity of citizenship.
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10          17.     Venue is proper in this judicial district under 28 U.S.C. § 1391 because a
                               Las Vegas, Nevada 89169




                                                                 11   substantial part of the events establishing the claims occurred here, and Defendants expressly
                                                                 12   consented to such venue in the Agreement. See id.
                                                                 13          18.     All conditions precedent to the initiation of this claim have been performed,
                                                                 14   waived, or otherwise satisfied.
                                                                 15          19.     Solace has retained Greenspoon Marder LLP and Perlman, Bajandas, Yevoli &
                                                                 16   Albright, P.L. (pro hac vice applications will be forthcoming) to enforce its rights under the
                                                                 17   Agreement and prosecute this action and, under the Agreement, is entitled to costs associated
                                                                 18   with enforcing this action, including without limitation, all reasonable attorneys’ fees, costs, and
                                                                 19   expenses.
                                                                 20                                          General Allegations
                                                                 21          20.     In May 2018, Solace and Defendants entered into the Agreement where Solace
                                                                 22   obtained an exclusive license to produce and sell Mandel’s product in the State of Nevada. To
                                                                 23   induce Solace to enter the Agreement, Mandel represented that his business model was sound
                                                                 24   and would be successful as set forth in the various projections he provided to Solace. In fact, on
                                                                 25   July 20, 2017, Mandel provided Solace with over-inflated projections regarding his CBD3
                                                                 26
                                                                 27   3
                                                                        CBD or cannabidiol is a substance derived directly from hemp plants that contains less than
                                                                 28   0.3% THC. While CBD is a component of marijuana, by itself, it does not cause a “high.” See
                                                                      Peter Grinspoon, MD, Cannabidiol (CBD) - What We Know and What We Don't,

                                                                                                                                                                Page 4 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 5 of 12




                                                                  1   business’ margins, costs of goods sold, production output of his produce, and gross profit. Not
                                                                  2   long thereafter, on February 17, 2018, Mandel provided Solace with projections for his business
                                                                  3   that grossly overstated its projected revenue and profits.
                                                                  4          21.     On July 20, 2017, Mandel e-mailed employees of Solace a PowerPoint
                                                                  5   presentation about investing with Cannadips where Mandel represented that margins on his CBD
                                                                  6   product would be as high as 70-76%; cost of goods sold would be $1.91-$2.25 per tin of product;
                                                                  7   an average of 17,680 tins of product would be produced daily; and an average of $150,000.00 of
                                                                  8   gross profit would be made daily.
                                                                  9          22.     These numbers were completely false and Mandel only presented them to induce
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10   Solace to enter the Agreement.
                               Las Vegas, Nevada 89169




                                                                 11          23.     In reality, at this time margins on his product were approximately 32%; cost of
                                                                 12   goods sold was $3.58 per tin of product sold; an average of approximately 4,000 tins of product
                                                                 13   were produced daily; and gross profits were closer to approximately $8,400 per day.
                                                                 14          24.     On February 17, 2018, Mandel e-mailed employees of Solace a spreadsheet of
                                                                 15   Cannadips’ projected sales that over inflated its actual sales figures by over 2,000% in order to
                                                                 16   ultimately induce Solace to enter into the Agreement. These misrepresentations and false
                                                                 17   promises are described above and are referred to in this claim as the “Material
                                                                 18   Misrepresentations.”
                                                                 19          25.     There was no reasonable factual basis to support the Misrepresentations and
                                                                 20   Omissions. Yet, Mandel concealed from Solace that his projections were not supportable and
                                                                 21   based upon assumptions that were nothing more than wild guesses, while he presented them to
                                                                 22   Solace as reliable and based on good-faith and sound assumptions.
                                                                 23          26.     As Mandel intended, Solace relied on the Misrepresentations and Omissions, and
                                                                 24   entered into the Agreement. Upon execution of the Agreement, Solace obtained an exclusive
                                                                 25
                                                                 26   https://bit.ly/2SseGus (March 4, 9:00 a.m.). On 12/20/18, the US passed the Agriculture
                                                                      Improvement Act of 2018, Pub. L. 115-334, (the “2018 Farm Bill”), which removed hemp from
                                                                 27   the Controlled Substances Act, which, in turn, legalized CBD under federal law. See FDA,
                                                                 28   Regulation of Cannabis and Cannabis-derived Products: Q&A Office Commissioner,
                                                                      https://bit.ly/2OVN5zk (March 4, 2020, 9:00 AM).

                                                                                                                                                             Page 5 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 6 of 12




                                                                  1   license to use Defendants’ intellectual property to produce and sell Defendants’ CBD product in
                                                                  2   the State of Nevada. For its part, Defendants would be responsible for matters related to the
                                                                  3   product including but not limited to national and regional sales, marketing, advertising, and
                                                                  4   public relations. See id. at p. 4 ¶ 2.04.
                                                                  5           27.     Not long after the Agreement was executed, in July 2018, Mandel approached
                                                                  6   Solace’s affiliate Telloni for a loan. To effectuate this loan, a Convertible Loan Agreement was
                                                                  7   executed whereby Telloni funded Mandel’s CBD business with $500,000. Subsequently, that
                                                                  8   same year, this loan was increased to $1,000,000 (the “Primary Loan”) and memorialized in an
                                                                  9   Amended and Restated Convertible Loan Agreement (the “Amended Note”). A true and correct
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10   copy of the Amended Note is attached hereto as Exhibit 4.
                               Las Vegas, Nevada 89169




                                                                 11           28.     Under the Amended Note, Mandel’s business received $1,000,000.
                                                                 12           29.     Then, a year later in or around July 2019, following Defendants execution of the
                                                                 13   Amended Note, Mandel once again made a plea to Solace’s affiliate Telloni for another loan.
                                                                 14   This time, Mandel claimed a need to fund his business’ marketing expenses.
                                                                 15           30.     Under the Agreement, marketing expenses were to be paid solely by Defendants.
                                                                 16   See Exhibit 1 at p. 9 ¶ 5.01(a).
                                                                 17           31.     Solace’s affiliate Holdings agreed to provide Trinidad with a new bridge loan for
                                                                 18   $200,000 (the “Bridge Loan”). Attached hereto as Exhibit 5 is a true and correct copy of the
                                                                 19   Bridge Loan, which is incorporated by reference herein.
                                                                 20           32.     Upon information and belief, Mandel used a portion of the loan funds advanced
                                                                 21   for his personal benefit and to fund his lifestyle choices.
                                                                 22           33.     All borrowed funds under the Bridge Loan, together with all accrued and unpaid
                                                                 23   interest, became due and owing on October 8, 2019.
                                                                 24           34.     However, Trinidad defaulted and did not pay off the Bridge Loan when it
                                                                 25   matured. To date, Trinidad has refused to satisfy this debt.
                                                                 26           35.     Now, Mandel’s companies are in default under the promissory note
                                                                 27   memorializing the Bridge Loan. Further, under the Amended Note, if Defendants become
                                                                 28   insolvent or generally fail to pay their debts as they become due—as Trinidad has done with the

                                                                                                                                                             Page 6 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 7 of 12




                                                                  1   Bridge Loan—they will be in default under the Amended Note. See Exhibit 1 at p. 11 ¶ 2(d).
                                                                  2          36.       Thus, Mandel’s companies are also in default under the promissory note
                                                                  3   memorializing the Amended Note.
                                                                  4          37.       Once the Bridge Loan became due and owing, Solace and its affiliates attempted
                                                                  5   to renegotiate the terms of the Bridge Loan in order to provide Mandel and his companies with
                                                                  6   more time to pay back what they owed under this promissory note. Mandel rejected this good
                                                                  7   faith proposal because, upon information and belief, he knew he did not have the ability to repay
                                                                  8   the money that he owed.
                                                                  9          38.       Mandel’s failure to pay back the money he borrowed to pay his marketing
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10   expenses is not only a breach of the Bridge Loan, but also a breach of Defendants’ obligation to
                               Las Vegas, Nevada 89169




                                                                 11   pay marketing costs under the Agreement. See Exhibit 1 at p. 9 ¶ 5.01(a). Thus, Defendants are
                                                                 12   in breach of the Agreement.
                                                                 13          39.       Desperate in the face of his debts, on November 19, 2019, Mandel e-mailed
                                                                 14   Solace explaining for the first time Defendants’ position that somehow Solace breached the
                                                                 15   Agreement. Mandel’s assertions were patently false and a vain attempt to try and escape the
                                                                 16   financial hole he dug himself in.
                                                                 17          40.       On February 20, 2020, Defendants’ attorney sent a termination letter to Solace
                                                                 18   stating that Defendants were terminating the Agreement effective immediately (the “Termination
                                                                 19   Letter”). Attached hereto as Exhibit 6 is a true and correct copy of the Termination Letter, which
                                                                 20   is incorporated by reference herein.
                                                                 21          41.       However, Defendants’ termination of the Agreement was improper because
                                                                 22   Defendants still owe Solace, at a minimum, a return of all capital expenditures provided by
                                                                 23   Solace Enterprises plus $1,000,000 in order to terminate the Agreement. See Exhibit 1 at p. 11 ¶
                                                                 24   6.03(d)(i)(1).
                                                                 25          42.       As a result of Defendants’ false representations in the Agreement and failure to
                                                                 26   perform their contractual duties, Solace suffered damages.
                                                                 27   ///
                                                                 28   ///

                                                                                                                                                              Page 7 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 8 of 12




                                                                  1                                         First Claim for Relief
                                                                  2                                        Fraud in the Inducement
                                                                  3                                        (Against all Defendants)
                                                                  4          43.     Solace repeats and realleges the factual allegations contained in paragraphs 1-42
                                                                  5   as through fully set forth herein.
                                                                  6          44.     Mandel, both individually and as a representative and/or agent of Cannadips and
                                                                  7   Trinidad, knowingly (i) made false or misleading statements of material fact to Solace, (ii)
                                                                  8   concealed and omitted material information from Solace, and (iii) made false promises of future
                                                                  9   conduct.
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10          45.     This includes but is not limited to the Material Misrepresentations set forth in
                               Las Vegas, Nevada 89169




                                                                 11   paragraphs 21-24, supra.
                                                                 12          46.     At the time Defendants made the Material Misrepresentations they knew they
                                                                 13   were false. Defendants intended for Solace to rely and act on the misrepresentations and
                                                                 14   omissions in order to induce Solace to enter the Agreement.
                                                                 15          47.     Solace did, in fact, detrimentally rely upon these misrepresentations and
                                                                 16   omissions. The misrepresentations and omissions induced Solace (i) to enter into the
                                                                 17   Agreement; (ii) to provide capital expenditures and resources to Defendants; (iii) to defer and/or
                                                                 18   lose other business opportunities in the CBD industry, thereby delaying Solace’s entry into this
                                                                 19   market, and (iv) to necessarily incur legal fees and costs and other expenses in connection with
                                                                 20   the Agreement.
                                                                 21          48.     Solace’s reliance was reasonable and justified. Solace would not have entered into
                                                                 22   and funded the Agreement, increased the original amount, or have its affiliate company fund the
                                                                 23   Bridge Loan, conducted due diligence and investigation, deferred and/or lost other market
                                                                 24   opportunities, or incurred significant fees, costs and expenses, but for Defendants’
                                                                 25   misrepresentations and omissions.
                                                                 26          49.     As a direct and proximate result of the above and foregoing, Solace has suffered
                                                                 27   and will continue to suffer damages in an amount to be proven at trial with said amount being in
                                                                 28   excess of the jurisdictional limit of seventy-five thousand dollars ($75,000).

                                                                                                                                                              Page 8 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 9 of 12




                                                                  1          50.     The conduct and actions of Defendants, and each of them, as alleged above were
                                                                  2   fraudulent, willful, wanton, intentional, oppressive, and malicious, and thereby entitle Solace to
                                                                  3   punitive damages in an amount to be proven at trial, in an amount constitutionally permissible.
                                                                  4                                                  Count 2
                                                                  5                                        Negligent Misrepresentation
                                                                  6                                          (Against all Defendants)
                                                                  7          51.     Solace repeats and realleges the factual allegations contained in paragraphs 1-42
                                                                  8   as through fully set forth herein.
                                                                  9          52.     Mandel, both individually and as a representative and/or agent of Cannadips and
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10   Trinidad, made the Material Misrepresentations set forth in paragraphs 21-24, supra.
                               Las Vegas, Nevada 89169




                                                                 11          53.     In the exceedingly unlikely event that Mandel and Defendants did not actually
                                                                 12   know the Material Misrepresentations were false when they were made, and in fact believed
                                                                 13   these representations to be true, they had no reasonable grounds for believing the representation
                                                                 14   to be true when made.
                                                                 15          54.     Defendants intended for Solace to rely and act on the misrepresentations and
                                                                 16   omissions in order induce Solace to enter the Agreement.
                                                                 17          55.     Solace did, in fact, detrimentally rely upon these misrepresentations and
                                                                 18   omissions. The misrepresentations and omissions induced Solace (i) to enter into the
                                                                 19   Agreement; (ii) to provide capital expenditures and resources to Defendants; (iii) to defer and/or
                                                                 20   lose other business opportunities in the CBD industry, thereby delaying Solace’s entry into this
                                                                 21   market, and (iv) to necessarily incur legal fees and costs and other expenses in connection with
                                                                 22   the Agreement.
                                                                 23          56.     Solace’s reliance was reasonable and justified. Solace would not have entered
                                                                 24   into the Agreement, increased the original amount, deferred and/or lost other market
                                                                 25   opportunities, or incurred significant fees, costs and expenses, but for Defendants’
                                                                 26   misrepresentations and omissions.
                                                                 27          57.     As a direct and proximate result of the above and foregoing, Solace has suffered
                                                                 28   and will continue to suffer damages in an amount to be proven at trial with said amount being in

                                                                                                                                                              Page 9 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 10 of 12




                                                                  1   excess of the jurisdictional limit of seventy-five thousand dollars ($75,000).
                                                                  2                                                Count 3
                                                                  3                                  Breach of Contract (the Agreement)
                                                                  4                                   (Against Trinidad and Cannadips)
                                                                  5          58.     Solace repeats and realleges the factual allegations contained in paragraphs 1-42
                                                                  6   as through fully set forth herein .
                                                                  7          59.     Trinidad and Cannadips materially defaulted under the terms of the Agreement as
                                                                  8   alleged above, by failing to make the required payment of principal and interest due on
                                                                  9   Trinidad’s Bridge Loan with Solace on October 8, 2019, or at any time thereafter.
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10          60.     This, in turn, put Trinidad and Cannadips in default under the Amended Note,
                               Las Vegas, Nevada 89169




                                                                 11   which means that all amounts (including principal and interest) under the Amended Note are past
                                                                 12   due and owing. See Exhibit 3 at p. 11 ¶ 2(d).
                                                                 13          61.     Further, Trinidad’s failure to repay the Bridge Loan constitutes a breach of the
                                                                 14   Agreement, as the funds for the Bridge Loan were provided to fund Trinidad and Cannadips’
                                                                 15   marketing expenses – a cost that was to be paid exclusively by Trinidad and Cannadips’ under
                                                                 16   the Agreement. See Exhibit 1 at p. 9 ¶ 5.01(a).
                                                                 17          62.     Subsequently, following Trinidad and Cannadips’ breach of the Agreement,
                                                                 18   Defendants’ attorney sent Solace a Termination Letter. See Exhibit 6.
                                                                 19          63.     Trinidad and Cannadips’ termination of the Agreement was improper because
                                                                 20   Trinidad and Cannadips still owe Solace, at a minimum, a return of all capital expenditures
                                                                 21   provided by Solace plus $1,000,000.00 in order to terminate the Agreement. See Exhibit 1 at p.
                                                                 22   11 ¶ 6.03(d)(i)(1).
                                                                 23          64.     To date, no $1,000,000 payment, or capital expenditures have been received by
                                                                 24   Solace. Trinidad and Cannadips have also failed to pay any amounts due and owing on both the
                                                                 25   Primary Loan and the Bridge Loan.
                                                                 26          65.     As a result of the above and foregoing, Trinidad and Cannadips are in an
                                                                 27   unremedied breach of the terms and conditions of the Agreement.
                                                                 28          66.     As a direct and proximate result of the above and foregoing, Solace has suffered

                                                                                                                                                           Page 10 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 11 of 12




                                                                  1   and will continue to suffer damages in an amount to be proven at trial with said amount being in
                                                                  2   excess of the jurisdictional limit of seventy-five thousand dollars ($75,000).
                                                                  3                                                Count 4
                                                                  4                                          Unjust Enrichment
                                                                  5                                  (Against Trinidad and Cannadips)
                                                                  6          67.     Solace repeats and realleges the factual allegations contained in paragraphs 1-42
                                                                  7   as through fully set forth herein.
                                                                  8          68.     Trinidad and Cannadips set into motion a series of events that induced Solace into
                                                                  9   entering into the Agreement as described herein.
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10          69.     Solace conferred a benefit upon Trinidad and Cannadips by providing Trinidad
                               Las Vegas, Nevada 89169




                                                                 11   and Cannadips with specific capital expenditures identified in the Agreement. See Exhibit 1 at p.
                                                                 12   31.
                                                                 13          70.     Trinidad and Cannadips have appreciated the benefit and have accepted and
                                                                 14   retained the capital expenditures provided by Solace.
                                                                 15          71.     Trinidad and Cannadips had actual knowledge that the capital expenditures
                                                                 16   provided by Solace were not a gift and that Solace expected return of the capital expenditures
                                                                 17   upon the conclusion of the Agreement.
                                                                 18          72.     Retention by Trinidad and Cannadips of the capital expenditures received from
                                                                 19   Solace under the circumstances described above would be inequitable and unjust.
                                                                 20          73.     Thus, Trinidad and Cannadips have been unjustly enriched by failing to repay the
                                                                 21   capital expenditures provided by Solace.
                                                                 22          74.     As a direct and proximate result of the above and foregoing, Solace has suffered
                                                                 23   and will continue to suffer damages in an amount to be proven at trial with said amount being in
                                                                 24   excess of the jurisdictional limit of seventy-five thousand dollars ($75,000).
                                                                 25                                           Prayer for Relief
                                                                 26          WHEREFORE, Plaintiff requests this Court enter judgment:
                                                                 27          1.      in favor of Plaintiff against Defendants on all counts;
                                                                 28          2.      awarding Plaintiff actual and compensatory damages in an amount to be proven at

                                                                                                                                                            Page 11 of 18
                                                                      43567072v1
                                                                      Case 2:20-cv-00455-JAD-VCF Document 1 Filed 03/04/20 Page 12 of 12




                                                                  1   trial;
                                                                  2            3.   awarding Plaintiff punitive and exemplary damages, according to proof at trial, in
                                                                  3   an amount constitutionally permissible;
                                                                  4            5.   awarding Plaintiff attorneys’ fees;
                                                                  5            6.   awarding Plaintiff costs of suit incurred herein; and
                                                                  6            7.   such other and further relief as the Court deems just and proper.
                                                                  7   Dated this 4th day of March, 2020.
                                                                  8
                                                                  9                                GREENSPOON MARDER LLP
                        3993 Howard Hughes Parkway, Suite 400

                        Td: (702) 978-4249 Fax: (954) 333-4256
GREENSPOON MARDER LLP




                                                                 10                                /s/ Phillip A. Silvestri, Esq.
                               Las Vegas, Nevada 89169




                                                                 11                                Phillip A. Silvestri, Esq.
                                                                                                   Nevada Bar No. 11276
                                                                 12
                                                                                                   PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, PL
                                                                 13
                                                                                                   /s/ Paul D. Turner, Esq.
                                                                 14
                                                                                                   Paul D. Turner, Esq. (Florida Bar No. 121690)
                                                                 15                                Pro Hac Vice Application to be Submitted
                                                                                                   Benjamin L. Reiss, Esq. (Florida Bar No. 121690)
                                                                 16                                Pro Hac Vice Application to be Submitted
                                                                                                   Nima Tahmassebi, Esq. (Florida Bar No. 121690)
                                                                 17                                Pro Hac Vice Application to be Submitted
                                                                 18
                                                                                                   Attorneys for Plaintiff
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                                                           Page 12 of 18
                                                                      43567072v1
